Citation Nr: 1035833	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to February 
1984.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for service connection 
specifically for PTSD.

Earlier, in January 1991, the RO already had considered and 
denied the Veteran's claim for service connection for an acquired 
psychiatric ("nervous") disorder, inclusive of major depression 
and a personality disorder.  She also had been properly notified 
of that decision and did not appeal, so that decision became 
final and binding on her based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2009).  She filed her current claim at 
issue for PTSD in February 2004, which was not adjudicated in 
that prior decision.  Consequently, her PTSD claim must be 
considered on its full merits, de novo, because there is no new-
and-material-evidence requirement to reopen this claim since 
there is no prior, final and binding, adjudication of this claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed 
psychiatric disorder (e.g., PTSD), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), is 
not the same for jurisdictional purposes when it has not been 
previously considered.)

In May 2008, the Board remanded this PTSD claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

As directed in the Board's prior May 2008 remand, the AMC tried 
to obtain additional pertinent records - specifically, the 
"clinical" records of the Veteran's psychotherapy/mental health 
treatment during service, from 1981 to 1983, at the Malmstrom Air 
Force Base (AFB) Hospital in Montana.  Additional attempts to 
obtain these records, however, were unfortunately unsuccessful, 
and in January 2010 the AMC made a formal finding on the 
unavailability of these records.  38 C.F.R. § 3.159(c) and (e).

Also as directed in the Board's prior May 2008 remand, the AMC 
had the Veteran undergo a VA compensation examination (mental 
health evaluation) to determine the nature and etiology of any 
PTSD or other psychiatric disorder present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The purpose of this examination 
included determining whether she has PTSD specifically as a 
consequence of physical and sexual abuse during her military 
service, including from her then husband, who, like her, was also 
a member of the Air Force, or instead as a result of other 
factors both prior to and since service.  38 C.F.R. § 3.304(f)(5) 
(formerly (f)(3) then (f)(4)).  See also Patton v. West, 12 Vet. 
App. 272, 277 (1999);YR v. West, 11 Vet. App. 393, 398-99 (1998); 
Bradford v. Nicholson, 20 Vet. App. 200 (2006).

And to this end, the AMC had the Veteran examined in January 2010 
and obtained this requested medical nexus opinion, which, 
unfortunately, was unfavorable to her claim and partly the reason 
the AMC continued to deny her claim in the supplemental statement 
of the case (SSOC) issued later in January 2010.

So there was substantial compliance with the Board's prior remand 
directives in both of these respects.  See Chest v. Peake, 283 
Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).



But in response to the January 2010 SSOC, the Veteran has 
submitted additional evidence in support of her claim, evidence 
that was not considered in that SSOC or in any prior rating 
decision or statement of the case (SOC).  She waived her right to 
have the RO/AMC, as the Agency of Original Jurisdiction (AOJ), 
initially consider some of this additional evidence - namely, 
the letter from W.H., General Supervisor PSDS OPR's, regarding 
her work history.  38 C.F.R. §§ 19.31, 19.37, 20.800, 
20.1304(c)(2009).  But there was no similar waiver concerning 
other evidence she also submitted in response to the SSOC - 
namely, regarding her personal statement accompanied by a copy of 
a July 2002 petition for injunction for protection against 
domestic violence (i.e., restraining order).  So the RO/AMC has 
to consider this additional evidence in the first instance, that 
is, before the Board.  Id.

Accordingly, the claim is again REMANDED for the following 
additional consideration:

Consider the additional evidence that has 
been submitted since the January 2010 SSOC - 
including, but not limited to, the additional 
personal statement from the Veteran 
accompanied by a copy of a July 2002 petition 
for injunction for protection against 
domestic violence (i.e., restraining order).  
She also has submitted a letter from W.H., 
General Supervisor PSDS OPR's, regarding her 
work history, although she waived her right 
to have the RO/AMC, as the AOJ, initially 
consider this other additional evidence.  If, 
after consideration of this additional 
evidence, the claim continues to be denied, 
send her and her representative another SSOC 
addressing this additional evidence (and any 
other) and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration of 
the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


